         Case 6:18-cr-10099-EFM Document 84 Filed 04/16/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                                (WICHITA DOCKET)

THE UNITED STATES OF AMERICA,             )
                                          )
                          Plaintiff,      )
vs.                                       ) Case Number: 18-10099-01,02-EFM
                                          )
BRADLEY A. PISTOTNIK,                     )
and DAVID DORSETT,                        )
                                          )
                          Defendants,     )
__________________________________________)

       ORDER GRANTING MOTION TO CONTINUE PRETRIAL DEADLINES
                                       AND TRIAL DATE

       NOW ON THIS 16th day of April, 2019, comes before the Court Defendant’s Motion to

Continue the Pretrial Deadlines and Jury Trial. Defense counsel is requesting a 60 day

continuance. The Court finds:

       1. This prosecution involves two defendants, Bradley Pistotnik and David Dorsett, each of

           whom has been accused of violating the Computer Fraud and Abuse Act (“CFAA”), 18

           U.SC. 1030(a)(5) and (a)(7), and conspiracy to commit the same. Mr. Pistotnik has also

           been charged with making false statements under 18 U.S.C. 1001;

       2. On February 13, 2019, this Court issued an order modifying the trial deadlines, moving

           the status conference, and continuing the case to May 28, 2019, and expert witness

           disclosures are currently due on April 12, 2019. (Doc. 70);

       3. At the time of the prior request for continuance being filed (Doc. 64), Mr. Pistotnik

           and his counsel were awaiting a court ruling regarding the issuance of third party

           subpoenas for documents from Xcentric and Chandler Systems, LLC. Since that filing the

           Court has issued an Order granting in part and denying in part the defendant’s request for
  Case 6:18-cr-10099-EFM Document 84 Filed 04/16/19 Page 2 of 6




   documents from Xcentric and Chandler Systems, LLC. (Doc. 66).                 However,

   developments since that date have made it apparent that a further continuance will be

   required;

4. The reasons for this request for continuance are primarily discovery related. As

   previously related to this Court, some of the targets of the “email bomb” attacks that

   the indictment describes are Xcentric Ventures, LLC, d/b/a Ripoffreport.com

   (“Xcentric”), and its web host, Chandler Systems, LLC (“Chandler”) – both located in

   Arizona. Those entities are in possession of documents that cannot be obtained from any

   other source and which are critical to key aspects of this case. They are the primary

   body of evidence (perhaps the only body of evidence) capable of illuminating what

   “damage/loss” (as defined in the Computer Fraud and Abuse Act) those attacks caused.

   As the case currently stands, the United States, through these Arizona entities, contends

   that the emails sent by the mass-mailing script that Mr. Dorsett wrote caused

   approximately $72,000.00 in damages, a number that will be directly and critically

   relevant to the determination of guilt, as well as the sentence imposed upon the

   defendant(s) if one or both of them are convicted;

5. For this reason, Mr. Pistotnik issued subpoenas to Xcentric and Chandler, seeking

   discovery related to the damage question and other matters. Xcentric and Chandler,

   however, moved to quash the subpoenas. (Doc. 47). Subsequently, additional motions

   and briefs were submitted by Mr. Pistotnik, Xcentric, and Chandler. (Doc. 51, Doc 54,

   Doc. 55 & Doc.56);

6. On February 12, 2019, the Motion to Quash was ruled upon by the Court (Doc 66). Chandler

   and Xcentric were given until March 13, 2019 to respond. On March 13, 2019, they provided
  Case 6:18-cr-10099-EFM Document 84 Filed 04/16/19 Page 3 of 6




   five (5) pages of documents to the Court which were then forwarded to the defendants;

7. Preceding the production by Xcentric and Chandler to the subpoenas, Mr. Pistotnik, on

   February 26, 2019, filed a Motion for Reconsideration of the Court’s Order limiting the scope of

   the aforementioned subpoenas. (Doc. 71). On March 25, 2019 the Court set the Motion for

   Reconsideration for hearing on May 6, 2019 at 2:00 p.m. (Doc. 75). This hearing may then

   allow for further, but as yet unobtained, discovery and thus would require a continuance so the

   defense has ample time to collect the documents, process them, and review them.

   Additionally, based on the documents received thus far, it has become apparent that the

   production may be incomplete in some critical aspects; these apparent omissions will

   also need to be addressed;

8. Even if the Court denies the Motion for Reconsideration for issuance of the subpoenas in

   its entirety, Mr. Pistotnik will nonetheless need additional time for trial preparation. The

   damage/loss issue is central to the case and must be addressed, and the same is true of

   the other questions of fact discussed in the briefing concerning the subpoenas to

   Chandler and Xcentric. If the evidence on those points cannot be collected from

   Chandler and Xcentric, it will have to be pursued elsewhere, and assumptions

   concerning the form and source of the damage/loss evidence that Mr. Pistotnik’s

   counsel utilized up to that point will need to be adjusted;

9. Other third-party discovery also r e ma i ns outstanding. Mr. Pistotnik issued subpoenas

   to Google and Microsoft regarding a number of email accounts utilized by Mr.

   Dorsett, which Mr. Dorsett initially opposed (Doc. 39). That objection appears to

   have been resolved to some degree between Mr. Dorsett and Mr. Pistotnik through the

   entry of the agreed protective order that the Court approved (Doc. 57). Initially, Google
  Case 6:18-cr-10099-EFM Document 84 Filed 04/16/19 Page 4 of 6




   refused to comply with the subpoena and directed Mr. Pistotnik’s counsel to obtain Mr.

   Dorsett’s consent, as required under the Stored Communications Act (18 U.S.C. §§

   2701–2712). The consent from Mr. Dorsett, which Google required, has been sent to

   Google. However, the requested data has not been transmitted to Mr. Pistotnik by Google

   as of the filing of this motion. Additionally, Microsoft, while having the invoice for the

   requested data paid by Pistotnik, has not forwarded the requested items to the defense. As

   counsel for the Government, Jason Hart, advised the Court on February 13, 2019, these

   third party entities “can be difficult”;

10. The quantity of data in those accounts, much less its significance, is utterly

   unknowable at this point, as is the total time that will be required for the current

   custodians of the data to process and produce it, and the time that will then be required

   for Mr. Pistotnik and his counsel to review it. All that is certain is that these things will

   take weeks, and that although haste may be possible in connection with some

   components of these processes, the stakes are such that the analysis of the data must be

   careful, deliberate, and thorough;

11. The point is, third-party discovery in this matter is important, is being diligently

   pursued, and cannot be completed and utilized effectively without a continuance;

12. This case will rely heavily on expert testimony and investigation. All indications are that

   experts will testify in many areas – including but not limited to forensic experts, experts

   on “damage/loss”, text messaging, cellular data, messaging services and possibly others,

   as well. Part of the difficulty of the matter is that the defendants cannot fully know the

   role of expert testimony in their defense until the entirety of the third-party discovery

   has been obtained and reviewed. While variations as to areas of concern are not infinite,
  Case 6:18-cr-10099-EFM Document 84 Filed 04/16/19 Page 5 of 6




   they are numerous. It is imperative that the defense have sufficient time to review and

   analyze the entirety of the data produced. Unfortunately, counsel cannot do that until

   they have a l l o f the data in hand. Then the information will need to be provided to the

   expert(s) for review. Once the defense receives the preliminary reports as to the relevance

   then and only then could Mr. Pistotnik move forward with identifying which experts he

   expects to call at trial and properly prepare his defense to the allegations in this case.

   Counsel and the experts cannot complete these tasks without the subpoenaed materials

   which are the subject of the Motion to Reconsider pending before this Court as well as the

   previously issued requests to Google and Microsoft;

13. For the reasons set forth above, the undersigned requests that all filing deadlines, as

   well as the trial dates be continued in accordance with this motion. Once the issues

   surrounding the subpoenaed materials are fully resolved, and the defense has had

   sufficient opportunity to review the documents, with the assistance of experts, the defense

   does not foresee any further barricades or impediments to trial. The undersigned feels

   that a sixty (60) day continuance should be sufficient to allow for discovery to be

   completed, reviewed and the matter need only be revisited if necessary;

14. Counsel has conferred with Mr. Pistotnik regarding this continuance motion. Pistotnik

   believes that it is in his best interest and has no objection;

15. Counsel has conferred with counsel for Mr. Dorsett, Mr. Robinson, regarding this

   continuance motion, he has no objection to this motion; and

16. Counsel for Mr. Pistotnik has also consulted with counsel for the United States

   government, Jason Hart, he has no objection to this motion.

The Court, after reviewing the file and being fully advised in the premises finds that a
           Case 6:18-cr-10099-EFM Document 84 Filed 04/16/19 Page 6 of 6




continuance is necessary.

         The Court further finds that the period of delay resulting from the continuance granted

pursuant to this order shall be excludable time as provided for in 18 U.S.C. 3161(h)(8) in that the

ends of justice are served by granting such continuances and outweigh the best interest of the

public and defendant in a speedy trial.

         Specifically, the period of delay resulting from such continuance, May 28, 2019, through

July 30, 2019 shall be excludable time as provided for by the Speedy Trial Act, 18 U.S.C.

3161(h)(7).

         The amount of discovery to be reviewed has created a need for additional time, and

without a continuance, the defendant would be denied “reasonable time necessary for effective

preparation.” 18 U.S.C. 3161 (h) (7) (B) (iv). United States v. Toombs, 574 F.3d 1262 (10th Cir.

2009).

         IT IS THEREFORE ORDERED that Defendant’s Motion to Continue, Doc. 76, is hereby

GRANTED, and the pretrial motions deadline is rescheduled for June 24, 2019, the status

conference is rescheduled for July 15, 2019 at 9:30 a.m. in Judge’s Chambers, Room 414, and

the jury trial is rescheduled for July 30, 2019 at 9:00 a.m. in Courtroom 408.

         IT IS SO ORDERED.




                                                      HONORABLE JUDGE ERIC F. MELGREN
                                                      U.S. District Court Judge
